Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-12 are currently pending.

Response to Amendment
The amendment filed September 29, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 18, 2022. 
Claims 1-2 and 5-9 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 112
Claim 1 and its depending claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase: “in particular for a track maintenance machine” is confusing, as this is a range within a range, and it is unclear from the term “in particular” if the scope of the claim is limited to the broader “mobile device for correction of a vertical position of a pre-measured track having two rails” or the more specific “track maintenance machine”. The examiner recommends omitting the phrase “in particular” to overcome the 112b rejection. See MPEP § 2173.05(b). 


Claim Rejections - 35 USC § 103
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al. (US 5,481,982 A, known hereinafter as Theurer ’982), in view of Theurer (US 5,257,579 A, known hereinafter as Theurer ‘579).
Regarding claim 1, (Theurer ‘982) teaches (Fig. 1-6): A mobile device (track surfacing machine 1) for correction of a vertical position of a pre-measured track having two rails (4, 5) in particular for a track maintenance machine (1) including a front measuring trolley (24), a rear measuring trolley (25), a lifting unit (lifting assembly 11), and a tamping unit (tamping unit 18), the mobile device (1) comprising: a measuring system (measuring carriages 24-26) comprising: a moving chord (reference line 22) as reference base, and a lifting device (11, 12) for lifting the track to a target level prescribed by means of the moving chord (22) at a work location (location of measuring carriage 25), wherein the work location (25) is arranged behind the reference location (24) in a working direction (8), wherein the work location (25) is arranged between the lifting unit (11) and the tamping unit (18) wherein the work location (25) corresponds to the position of the rear measuring trolley (25). 
(Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is defined at a reference location (location of measuring carriage 24) as to the moving chord’s position relative to a non-corrected region of the track (col. 3, lines 52-55), wherein the moving chord (22) is arranged between the first reference location (24) and the work location (25), wherein the first reference location (24) corresponds to the position of the front measuring trolley (24), but does not explicitly teach that the moving chord (22) is defined at two reference locations comprising a first reference location and a second reference location, as to the moving chord’s position relative to a non-corrected region of the track, wherein the moving chord is arranged between the first reference location and the work location; the second reference location corresponds to the position of the middle measuring trolley
However, (Theurer ‘579) teaches (Fig. 1-9): a moving chord (17) is defined at two reference locations comprising a first reference location (leading end point 20) and a second reference location (measuring axle 22) as to the moving chord’s (17) position relative to a non-corrected region of the track (col. 5, lines 29-31), and that a work location (location of track stabilization assemblies 12) is arranged behind the reference locations (20, 22) in a working direction (21); the second reference location (22) corresponds to the position of the middle measuring trolley (22). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Theurer ‘982) to include two reference locations as the moving chord’s position relative to a non-corrected region of the track, with the work location arranged behind the reference locations, and the second reference location corresponding to the position of the middle measuring trolley, as taught by (Theurer ‘579), to accurately sense and monitor the track elevation level changes at multiple locations as shown in Fig. 8 of (Theurer ‘579).

Regarding claim 2, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a control unit (control panel 20) which is designed for controlling the lifting unit (11, 12) (col. 3, lines 40-43), and wherein a measuring signal (control signal) for synchronizing the vertical position of the track (col. 3, lines 58-65) at the work location (25) with the moving chord (22) is fed to the control unit (20).
Regarding claim 5, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is designed as a levelling chord stretched between two measuring trolleys (24, 25).
Regarding claim 6, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is designed as an optical axis (Fig. 1) between two measuring devices (24, 25) movable along the track (Fig. 1).
Regarding claim 7, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a check measurement location (rear measuring carriage 26) for recording the vertical position of the track at this location is arranged behind the work location (25) in the working direction (8).
Regarding claim 8, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a separate moving chord (22) is associated with each of the two rails (4, 5) of the track (col. 3, lines 45-47).
Regarding claim 9, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): an inclination measuring device (24, 25, 26) is arranged in each case at the reference locations (locations of 24 and 26) and at the work location (location of 25).

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
Applicant’s argues that “the moving chord is located between the first reference location 27 and the work location 22 not across the entire length or substantially across the entire length of the machine, as shown in (Theurer ‘579) and (Theurer ‘982). 
The examiner responds that (Theurer ‘982) teaches (Fig. 1-6): the moving chord (22) is arranged between the first reference location (location of 24) and the work location (location of 25). The applicant’s argument is more specific than the claims presented because the claim language does not require the moving chord to not extend across the entire length or substantially across the entire length of the machine. 

Allowable Subject Matter
Claims 3-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 and its depending claim 4, the prior art fails to teach a circuit means which is designed for virtual lifting of the moving chord and/or of a levelling sensor. While (Theurer ‘982) teaches (Fig. 1-6): a control circuit (Fig. 6) that may be interpreted as the circuit means, the examiner finds no obvious reason to modify the circuit means such that it is designed to virtually lift the moving chord or a leveling sensor. Such a modification would require improper hindsight reasoning.
Regarding claim 10 and its depending claims 11-12, the prior art fails to teach that the moving chord is lifted at the first and second reference locations virtually or by means of levelling devices according to the corresponding target levels. While (Theurer ‘982) teaches (Fig. 1-6): the moving chord (22) is moved along the track in the working direction (8) and that the track (4, 5) is lifted by means of the lifting unit (11, 12) at the work location (location of 25) in the amount of a lift prescribed by means of the moving chord (22) (col. 3, line 58 —col. 4, line 2), the examiner finds no obvious reason to virtually lift the moving chord or lift the moving chord by means of a leveling device. Such a modification would require improper hindsight reasoning. Further, a modification to lift the moving chord would teach against the usage of (Theurer ‘982)’s measuring instrument 27, which is designed to engage the moving chord (22) for generating a control signal responsive to the track cross level difference in the area of the measuring carriage (25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617